Title: Nicholas P. Trist to James Madison, 9 October 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                Oct. 9. 28.
                            
                        
                        
                        The Board, as you will perceive, adjourned on Saturday; and, at that time, I expected to have it in power to
                            send you a copy of their proceedings, by the tuesday’s mail. This, however, other engagements rendered impossible.
                        I was happy to hear from Colo Coles that you continued to improve, & trust that the heavenly weather
                            we are now enjoying, will accelerate the return of your strength. In the hope it might have
                            some effect, & that it would not be disagreeable to you, I have made your absence from this meeting, the occasion
                            for a few remarks on the manner in which you are oppressed by correspondents.
                        Within the last fortnight, the subject of a school at this place has been again broached; it is very strongly
                            urged by Mr Jefferson R, and several friends of the family, and almost decided on.
                        The sales both in Bedford & here, were failures. There, a few hundred acres of land were disposed of
                            at a very low price, (I believe $6.00) & very long terms. Here, Mr Davis purchased
                            about 50 acres, at $20: and Mr Dawson between 5 & 600 near Milton, at 5 or 6 dollars.
                        Mrs Randolph went down yesterday, to spend a day or two at Edge hill. She will now, probably, postpone her
                            visit to Montpellier, until after the family shall have received its expected increase. In the mean time, I tender for her
                            & ourselves, the most affectionate salutations
                        
                        
                            
                                N. P. Trist
                            
                        
                    